DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 04/26/2021
Application claims a FP date of Apr 28, 2020
Claims 1 – 27 have been cancelled
Claims 28-55 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 and 12/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-33, 35, 37-39 and 41 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Applicant disclosed prior art McCarten et al. (U.S. Patent Publication Number 2010/0060764 A1).

Regarding Claim 28, McCarten discloses an image sensor for electronic cameras (¶0001), the image sensor comprising a plurality of pixels for generating exposure-dependent signals (In Fig 5 and ¶0024, McCarten discloses the repeating nature of the pixel array), wherein a respective pixel of the plurality of pixels at least comprises: 
- a light-sensitive element to generate electrical charge from incident light (Fig 1 – photodiode 1); 
- a readout node (Fig 1 – Floating diffusion node 3); 
- a transfer gate to selectively couple the light-sensitive element to the readout node (Fig 1 – transfer transistor TG (2)); 
- a converter transistor to convert a charge present at the readout node into a voltage signal at a signal output (Fig 1 – source follower amplifier transistor SF (5) – which senses the charge and in response passes its output signal to the output line 8 via 9); and 
- a selection switch that is connected to the signal output of the converter transistor to selectively couple the signal output of the converter transistor to an associated readout line of the image sensor (Fig 1 – row select transistor 7 is selectively activated for passing the output of the source follower amplifier 5 to the output line 8), 
wherein the respective pixel has an electrically conductive shielding structure that at least partly surrounds the readout node with respect to a top plan view of the respective pixel and that is set or settable to an electrical potential that depends on the voltage signal at the signal output of the converter transistor (In Fig 3A McCarten discloses the shield 30 attached to Vout and in ¶0006 McCarten discloses about shielding the floating diffusion wire 31 with a shield biased at Vout, the parasitic capacitance of the floating diffusion interconnect is reduced, resulting in an increase in the voltage to charge conversion ratio.  Further in ¶0017 and in Fig 5 McCarten discloses that an electrically conducting shield surrounds the wire electrically interconnecting the two wafers and the shield is driven by the output of the source follower transistor, which has been interpreted as the converter transistor; Further in ¶0025 and in Fig 5 McCarten discloses the electrical interconnect 68 connecting FD 49, 65 between the sensor wafer 40 and the circuit wafer 41 is surrounded by metal shield 100).

Regarding Claim 29, McCarten discloses herein the shielding structure is directly or indirectly connected or couplable to the signal output of the converter transistor (in ¶0017 and in Fig 5 McCarten discloses that an electrically conducting shield surrounds the wire electrically interconnecting the two wafers and the shield is driven by the output of the source follower transistor, which has been interpreted as the converter transistor).

Regarding Claim 30, McCarten discloses wherein the selection switch (Fig 1,6 – row select transistor 7, 107) is connected to the signal output of the converter transistor of the respective pixel via an output line (In both Figs 1 and 6, McCarten clearly discloses that the row selector transistor is connected to the output of the source follower transistor 105 via the output line or point 109), and wherein the shielding structure is connected to the signal output of the converter transistor via the output line (in the same figure McCarten discloses that the shielding structure is connected to the point 109; In ¶0025 he discloses that the metal shield 100 is electrically connected via electrical connector 101 to the output 109 of the source follower amplifier 105).

Regarding Claim 31, McCarten discloses wherein the shielding structure (Fig 5, 7 metal shield 100) is configured to be coupled to the signal output of the converter transistor via the associated readout line of the image sensor and via the selection switch (McCarten discloses this in Figs 3 and 6 where he discloses that the shield is attached to Vout and is connected to FD via 31).

Regarding Claim 32, McCarten discloses wherein the shielding structure is connected or configured to be coupled to the associated readout line of the image sensor via an impedance converter (in the instant Application, the converter transistor is interpreted as the impedance converter.  McCarten disclosure of the source follower transistor is interpreted as the converter transistor and therefore the impedance converter and this shielding structure is connected to the FD and output lines via the SF transistor.).

Regarding Claim 33, McCarten discloses wherein the impedance converter is configured to amplify the voltage signal of the converter transistor (Since McCarten discloses the source follower amplifier transistor 5, McCarten discloses this limitation too.  Specifically, since in ¶0010 (and in ¶0025) he discloses that the metal shield is connected to an amplifier with gain greater than zero. The output of the amplifier follows the voltage of the FD node.).

Regarding Claim 35, McCarten discloses wherein the shielding structure is configured to be directly or indirectly coupled to the signal output of the converter transistor via a coupling switch (McCarten discloses in the third embodiment and in Fig 9 and explained in ¶0029 Switches phi_141, phi_142 and phi_143 are interpreted as the coupling switch).

Regarding Claim 37, McCarten discloses wherein the shielding structure is configured to be coupled to an electrical reference potential via a further coupling switch (In Fig 5 and 6 McCarten discloses that the shield structure is coupled to VDD which could be interpreted as the reference potential).

Regarding Claim 38, McCarten discloses wherein the shielding structure surrounds the readout node at least three sides (In ¶0010 McCarten discloses that the floating diffusion on the sensor wafer with the transistors on the circuit wafer is surrounded by a metal shield.  It could therefore be interpreted that the shield surrounds at least three sides).

Regarding Claim 39, McCarten discloses wherein the shielding structure is at least one of being circumferentially closed or being formed as an O shape (In ¶0010 McCarten discloses that the floating diffusion on the sensor wafer with the transistors on the circuit wafer is surrounded by a metal shield.  It could therefore be interpreted that the shield to be circumferentially closed).

Regarding Claim 41, McCarten discloses wherein the shielding structure extends within a plane, wherein the shielding structure is directly or indirectly connected or couplable to the signal output of the converter transistor via a connection line, wherein at least a part of the connection line adjoining the shielding structure extends substantially perpendicular to the plane of extent of the shielding structure (In Fig 5 McCarten discloses the shield structure 100 and he also discloses the FD 1, Source follower transistor 105 and the Vout 108 where the plane of the shield is perpendicular to the plane of the connection line.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34 and 36 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art McCarten et al. (U.S. Patent Publication Number 2010/0060764 A1) in view of Cieslinski (U. S. Patent Publication Number 2013/0146749 A1).

Regarding Claim 34, McCarten fails to clearly disclose wherein the impedance converter is configured to amplify the voltage signal of the converter transistor with at least one of a switchable gain or a decreasing gain characteristic.
Instead in a similar endeavor, Cieslinski discloses wherein the impedance converter is configured to amplify the voltage signal of the converter transistor with at least one of a switchable gain or a decreasing gain characteristic (Cieslinski teaches this in Figs 1 and explains in ¶0047 - ¶0050. In ¶0049, Cieslinski further teaches that the column gain circuit 113 includes an amplifier 131.  In ¶0051 he further discloses that the column 17 includes a current source 31 which is selectively connectable using a cut-off switch 33.  The control of the cut-off switch 33 takes place by the common control device 153 via a control line S3).
McCarten and Cieslinski are combinable because both are related to imaging device having light sensitive pixels arranged in rows and columns for producing exposure-dependent pixels. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the switching device associated with the column as taught by Cieslinski in the device disclosed by McCarten. 
The suggestion/motivation for doing so would have been to “control the switching device such that the switching device alternates between the first switch state and second switch sate for the readout” as disclosed by Cieslinski in ¶0016.
Therefore, it would have been obvious to combine McCarten and Cieslinski to obtain the invention as specified in claim 34.
Regarding Claim 36, McCarten in view of Cieslinski discloses wherein the coupling switch is configured to be controlled together with the selection switch of the respective pixel (Cieslinski teaches this in Figs 1 and explains in ¶0047 - ¶0050.).


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art McCarten et al. (U.S. Patent Publication Number 2010/0060764 A1) in view of Chuang et al. (U. S. Patent Publication Number 2019/0363115 A1).

Regarding Claim 40, McCarten fails to clearly disclose wherein the shielding structure is at least one of being circumferentially open or being formed as a C shape or a U shape.
Instead in a similar endeavor, Chuang discloses wherein the shielding structure is at least one of being circumferentially open or being formed as a C shape or a U shape (In Fig 4 and in ¶0032 Chuang discloses about a DTI region 407 that is formed extending vertically downward such that the DTI region 407 forms an arch shape or cup shape covering a region of the floating diffusion node 406 to fully block charges generated by the noise.).
McCarten and Chuang are combinable because both are related to imaging device and forming a structure to shield the floating diffusion node. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the shield shape as taught by Chuang in the device disclosed by McCarten. 
The suggestion/motivation for doing so would have been to “form a structure to absorb electrons near a floating diffusion node, or arrange a structure to shield additional electrons from entering the floating diffusion node thereby improving the shutter efficiency” as disclosed by Chuang in ¶0004.
Therefore, it would have been obvious to combine McCarten and Chuang to obtain the invention as specified in claim 40.

Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 43-55 are objected as they depend on objected claim 42.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Cieslinski (U.S. Patent Publication Number 2010/0177227 A1) discloses an image sensor for electronic cameras, comprising a plurality of light-sensitive pixels for the generation of signals proportional to exposure and at least one read-out circuit coupled to the pixels and having a first section and a second section disposed downstream of the first section in a read-out direction, wherein the first second and the second section of the read-out circuit are each connected to at least one bond pad provide for the supply of an operating voltage and/or to at least one bond pad provided for the supply of a reference potential.   He further discloses that by the arrangement of bond pads provided for the supply of the operating voltage and/or of the reference potential between the two sections, a largely mutual shielding of the two sections from one another can be achieved.
Kobayashi (U.S. Patent Publication Number 2016/0028986 A1) discloses imaging device according to an embodiment of the present invention includes a plurality of pixels. Each of the pixels has an active region including a first region and a second region with an electrode therebetween in plan view. A portion that is a portion of the active region and that is located under the electrode forms at least a portion of a capacitor. The first region includes a first semiconductor region of a first conductivity type that forms at least a portion of a floating diffusion, and the second region includes a second semiconductor region of a second conductivity type opposite to the first conductivity type. An insulating film is disposed on the second semiconductor region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        June 3, 2022